OPINION OF THE COURT
Per Curiam.
Orders, entered April 24, 2008, and June 17, 2008, affirmed, with one bill of $10 costs.
Civil Court properly exercised its discretion in granting plaintiff leave to renew based upon the affirmation of plaintiffs attorney explaining why his medical expert’s affirmation was unsigned and redacted (see Mattis v Keen, Zhao, 54 AD3d 610 [2008]) and correcting the procedural error pursuant to CPLR 2106 (see Cespedes v McNamee, 308 AD2d 409 [2003]; Puntino v Chin, 288 AD2d 202 [2001]). On renewal, the court correctly determined that factual issues were presented by the conflicting opinions offered by the parties’ medical experts as to whether defendant departed from the prevailing standard of care and, if so, whether such departure proximately caused plaintiffs injuries (see Prigorac v Park, 20 AD3d 363 [2005]).